Title: To Thomas Jefferson from George Ticknor, 27 March 1824
From: Ticknor, George
To: Jefferson, Thomas


Dear Sir,
Boston
March 27. 1824.
Allow me to ask your kindness and hospitality for Joseph Coolidge Esq. He is a young gentleman of Education & Fortune a native of this town, who is well known to all of us for his amiable & excellent character; and who, by a residence of several years in Europe, has recently completed the course of instruction, he had so well begun at home I think, you will be pleased to show him the kindness which all who here know him think him entitled to receive, and I am sure he goes to visit you with feelings of respect which will render him sincerely sensible of the obligation, your protection & regard will impose on him. Do me the favour to present, him to Governor Randolph Mrs. Randolph, & their family, with the best expression of my respect & gratitude for the kindness which I once received from their hands & which I shall never forgetI cannot close this letter without expressing to you the great pleasure I feel, that your Legislature has shown such present liberality to your University, No obstacle, it seems to me now lays in the way of its going into effectual operation. How long and how earnestly I have desired to see this great Experiment tried, you very well know. dare I now do anything to further its success? If I can, either here or in Europe, you are I trust quite aware that I am at your command.Yours with constant respect,Geo: Ticknor